PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DAVID WADKINS,
Plaintiff-Appellee,

v.

ROBERT ARNOLD,
                                                                    No. 99-1370
Defendant-Appellant,

and

THE FIRST BANK & TRUST COMPANY,
Defendant.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
Glen M. Williams, Senior District Judge.
(CA-97-151-A)

Argued: January 24, 2000

Decided: June 2, 2000

Before WIDENER, WILLIAMS, and KING, Circuit Judges.

_________________________________________________________________

Reversed and remanded by published opinion. Judge King wrote the
opinion, in which Judge Widener and Judge Williams joined.

_________________________________________________________________

COUNSEL

ARGUED: Steven Ray Minor, ELLIOTT, LAWSON & POM-
RENKE, Bristol, Virginia, for Appellant. Mark Tucker Hurt, Abing-
don, Virginia, for Appellee.

_________________________________________________________________
OPINION

KING, Circuit Judge:

David Wadkins brought this case in the Western District of Vir-
ginia against Detective Robert Arnold of the Washington County,
Virginia, Sheriff's Office, alleging he was improperly arrested under
warrants obtained by Detective Arnold. Mr. Wadkins asserts that
Detective Arnold's actions violate his Fourth Amendment rights and
also give rise to state-law claims for malicious prosecution and defa-
mation. Detective Arnold moved for summary judgment, asserting
qualified immunity. The district court denied his motion, and Detec-
tive Arnold appeals.1 For the reasons set forth below, we reverse and
remand for entry of judgment in favor of Detective Arnold.

I.

Sometime in April 1996, Mr. Wadkins's wife, Lisa, entered the
First Bank and Trust Company (the "Bank") in Abingdon, Virginia.
She opened a joint checking account (in her and Mr. Wadkins's
name) and deposited therein a check in the sum of $1,553.80, made
out to Mr. Wadkins and Americredit, a finance company, as joint pay-
ees. The maker of the check was AIC, an insurance company, and the
check was apparently intended to cover damage to an automobile
financed through Americredit. There were two signature blocks on the
check for the endorsements of each of the two payees. Confusingly,
when the check was presented to the Bank on behalf of Mr. and Mrs.
Wadkins, Mr. Wadkins's signature appeared in both signature blocks.
However, Mrs. Wadkins convinced Carol Robinson, the teller, either
that: (1) Mr. Wadkins's second signature functioned as the endorse-
ment of Americredit; or (2) Americredit's endorsement was not
required. In any event, Ms. Robinson allowed Mrs. Wadkins to
deposit the check and to open the joint checking account.

After the account was opened, Ms. Robinson informed Mrs. Wad-
kins that a seven-day hold would be placed on the funds represented
_________________________________________________________________
1 We possess jurisdiction to hear Detective Arnold's appeal under the
collateral order doctrine. See Mitchell v. Forsyth, 472 U.S. 511, 530
(1985).

                    2
by the AIC check until the check cleared. Nevertheless, Mrs. Wadkins
began writing checks from the new account almost immediately.
Between April 15 and July 15, 1996, the Bank was presented with
approximately forty-nine checks on this account. Meanwhile, AIC
had notified the Bank that it would not pay the AIC check because
it was improperly endorsed. The Bank promptly informed Mr. and
Mrs. Wadkins, by letter of April 29, 1996, that the AIC check had
been returned. Additionally, on May 29, 1996, the Bank notified Mr.
and Mrs. Wadkins that Americredit had refused to endorse the AIC
check because Mr. Wadkins was delinquent in his automobile pay-
ments. Despite being notified that the initial deposit of the AIC check
into their account was not honored, and notwithstanding that no addi-
tional funds were ever deposited in the joint checking account, Mrs.
Wadkins continued writing checks on the joint account, all of which
were drawn on insufficient funds.

A second incident occurred several months later, in September
1996. Mrs. Wadkins cashed several checks at the Bank drawn on a
NationsBank account in the name of David Shiwpal. These checks
were later returned due to insufficient funds in Mr. Shiwpal's account.
When Roberta Looney, the Branch Manager of the Bank in Abing-
don, investigated the matter, she observed that some of the Shiwpal
checks had different social security numbers and addresses, and that
one Shiwpal check listed an address on the same street as the Wad-
kins's residence. Significantly, after comparing the signature "David
Shiwpal" on one of the NationsBank checks with the signature read-
ing "David Wadkins" on the AIC check, Ms. Looney concluded that
both signatures had been written by the same person. Ms. Looney
therefore suspected Mr. Wadkins of forging Shiwpal's signature on
the NationsBank checks cashed by Mrs. Wadkins. Believing that Mr.
and Mrs. Wadkins might be involved in a check fraud scheme, Ms.
Looney contacted Detective Arnold, a veteran of twenty years with
the Sheriff's Office. Detective Arnold had previously investigated
several bad check cases involving the Bank. After conferring with
Ms. Looney and examining the documentary evidence provided to
him, Detective Arnold decided to institute a formal investigation.

Following further inquiry, Detective Arnold appeared before a
Washington County Magistrate, Edward L. VanHoy, seeking a war-
rant charging Mr. Wadkins with forgery. Rather than issue the war-

                    3
rant, however, the Magistrate requested that Detective Arnold consult
with the Commonwealth's Attorney for Washington County, Dennis
Godfrey. Detective Arnold promptly did so, and at the culmination of
his meeting with Mr. Godfrey, the prosecutor authorized him to initi-
ate two criminal charges against Wadkins. Detective Arnold then
returned to Magistrate VanHoy seeking warrants against Wadkins for:
(1) obtaining money by false pretenses, in violation of Va. Code Ann.
§ 18.2-178; and (2) forgery, in violation of Va. Code Ann. § 18.2-172.
These warrants were issued by the Magistrate on October 1, 1996.

After learning of the outstanding warrants, Wadkins voluntarily
surrendered at the Washington County Sheriff's Office, and he was
released on bond by the Magistrate. However, the Commonwealth's
Attorney later decided not to prosecute Wadkins on either of the
charges. The prosecutor's nolle prosequi decision was based largely
on an affidavit of Mr. Shiwpal, submitted to Godfrey on behalf of
Wadkins, in which Shiwpal indicated that: (1) he had in fact written
checks payable to Lisa Wadkins; and (2) neither David nor Lisa Wad-
kins had "ever forged checks on my account and I have not requested
anyone to file charges pertaining to the same." J.A. 311.2

On September 12, 1997, Mr. Wadkins filed this action against the
Bank and Detective Arnold, pursuant to 42 U.S.C.§ 1983 and Vir-
ginia state law. Detective Arnold moved for summary judgment, con-
tending that he was entitled to qualified immunity. 3 The district court
denied Detective Arnold's motion, and he now appeals.
_________________________________________________________________
2 Although the Shiwpal affidavit did not address the false pretenses
charge (that Wadkins had attempted to obtain money by signing the sig-
nature of Americredit on the AIC check), that charge was also dropped.
This aspect of the nolle prosequi decision was apparently attributable to
the lack of evidence that the AIC check carried a signature purporting to
be that of Americredit.

We note that a nolle prosequi, if entered before jeopardy attaches, is
without prejudice to further prosecution. Cummings v. Commonwealth,
481 S.E.2d 493, 494 (Va. Ct. App. 1997) (citation omitted).
3 The Bank also moved for summary judgment, arguing that it was
immune from liability because it was not a state actor for purposes of 42
U.S.C. § 1983. The district court agreed and granted summary judgment
to the Bank by order of February 19, 1999. This order has not been
appealed.

                    4
II.

We review de novo the district court's denial of Detective Arnold's
motion for summary judgment based on qualified immunity. See Prit-
chett v. Alford, 973 F.2d 307, 313 (4th Cir. 1992). As in any context,
summary judgment is appropriate only if (1) there are no genuine
issues of material fact;4 and (2) based on the undisputed facts, the
movant is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(c).

III.

Detective Arnold argues that the district court erred in denying his
motion for summary judgment, asserting that he is entitled to quali-
fied immunity on two grounds. First, he contends that there is no
clearly established constitutional right to be free from arrest absent
probable cause; thus, Mr. Wadkins failed to allege a deprivation of a
constitutional right. Second, even if the arrest of Wadkins violated a
clearly established constitutional right, Detective Arnold maintains
that he is nevertheless entitled to qualified immunity because he acted
reasonably; that is, a reasonable person in his position would not have
known that his actions were unlawful. Because Detective Arnold's
first argument fails on the reasoning of the district court, Wadkins v.
Arnold, No. 97-0151-A, mem. op. at 12-13 (W.D. Va. Feb. 19, 1999),
_________________________________________________________________

4 Pursuant to the Supreme Court's decision in Johnson v. Jones, 515
U.S. 304 (1995), we lack jurisdiction to review the district court's order
denying qualified immunity "insofar as that order determines whether or
not the pretrial record sets forth a `genuine' issue of fact for trial." Id. at
320. However, there is no material dispute in this case regarding the
manner of Detective Arnold's investigation and the information obtained
and procedures followed prior to seeking the warrants. Accordingly,
whether Detective Arnold is entitled to qualified immunity in this case
is solely a question of law. See Gould v. Davis , 165 F.3d 265, 269 (4th
Cir. 1998) (although "different facts in evidence could be used to support
different conclusions as to whether the officers deserve qualified immu-
nity, this does not indicate a factual dispute, but rather, a question of
law.").

                     5
we focus our inquiry on Arnold's second argument-- that he is enti-
tled to qualified immunity based on the reasonableness of his actions.5

A.

1.

Wadkins asserts that no reasonable officer in Detective Arnold's
position could have concluded that he possessed enough information
to establish probable cause for seeking an arrest warrant. In assessing
the objective reasonableness of Detective Arnold's actions, the
absence of probable cause is not determinative. Rather, where a law
enforcement officer acts pursuant to a warrant, the critical question is
whether the officer could have reasonably thought there was probable
cause to seek the warrant. As the Supreme Court recognized in Malley
v. Briggs, 475 U.S. 335 (1986), "Only where the warrant application
is so lacking in indicia of probable cause as to render official belief
in its existence unreasonable will the shield of immunity be lost." Id.
at 344-45 (citation omitted). In explaining why the absence of proba-
ble cause is not determinative, the Supreme Court has observed:

           [I]t is inevitable that law enforcement officials will in some
           cases reasonably but mistakenly conclude that probable
_________________________________________________________________
5 Although not at issue, we note that neither the Magistrate nor the
Commonwealth's Attorney were sued, and neither of them should prop-
erly be susceptible to suit. As a judicial officer performing an act within
his judicial capacity -- directing the issuance of warrants against Wad-
kins -- the Magistrate was absolutely immune from suit. See Pressly v.
Gregory, 831 F.2d 514, 517 (4th Cir. 1987). Likewise, the prosecutor's
decision to authorize the prosecution of Wadkins should be protected by
absolute immunity. See Buckley v. Fitzsimmons , 509 U.S. 259, 273
(1993) ("[A]cts undertaken by a prosecutor in preparing for the initiation
of judicial proceedings or for trial, and which occur in the course of his
role as an advocate for the State, are entitled to the protections of abso-
lute immunity."). Although the district court indicated that, in its view,
the Commonwealth's Attorney might not be entitled to absolute immu-
nity under these facts, we would be constrained to disagree. In Spring-
men v. Williams, 122 F.3d 211, 212-13 (4th Cir. 1997), we held that the
doctrine of absolute immunity "squarely covers a prosecutor's decision
to go forward with a prosecution."

                    6
          cause is present, and we have indicated that in such cases
          those officials -- like other officials who act in ways they
          reasonably believe to be lawful -- should not be held per-
          sonally liable.

Anderson v. Creighton, 483 U.S. 635, 641 (1987) (citing Malley, 475
U.S. at 344-45). Therefore, Detective Arnold may be entitled to quali-
fied immunity even if the warrants at issue are later determined to
have been lacking in probable cause. Nevertheless, the legal princi-
ples relating to the probable cause standard provide a convenient
starting point for our analysis of the reasonableness of Detective
Arnold's actions.

2.

Probable cause exists when the facts and circumstances within an
officer's knowledge -- or of which he possesses reasonably trustwor-
thy information -- are sufficient in themselves to convince a person
of reasonable caution that an offense has been or is being committed.
Brinegar v. United States, 338 U.S. 160, 175-76 (1949) (citation
omitted). In assessing whether probable cause exists, we must exam-
ine the totality of the circumstances. Taylor v. Waters, 81 F.3d 429,
434 (4th Cir. 1996) (citing United States v. Al-Talib, 55 F.3d 923, 931
(4th Cir. 1995)). Determining whether the information surrounding an
arrest suffices to establish probable cause is an individualized and
fact-specific inquiry. Wong Sun v. United States , 371 U.S. 471, 479
(1963). Accordingly, we direct our attention to the circumstances sur-
rounding Detective Arnold's efforts to obtain the arrest warrants in
this case.

In Virginia, a person is guilty of obtaining money by false pre-
tenses if he "obtain[s], by any false pretense or token, from any per-
son, with intent to defraud, money or other property. . . or if he
obtain[s], by any false pretense or token, with such intent, the signa-
ture of any person to a writing, the false making whereof would be
forgery . . . ." Va. Code Ann. § 18.2-178 (Michie 1999). Prior to seek-
ing the false pretenses warrant, Detective Arnold had compiled at
least the following information: (1) AIC had issued a check to Mr.
Wadkins and Americredit as joint payees; (2) in an attempt to deposit
the AIC check and open a joint checking account on behalf of Mr.

                    7
Wadkins and herself, Mrs. Wadkins pointed out two signatures to the
bank teller, both of which she claimed were her husband's; (3) one
of Mr. Wadkins's signatures on the AIC check was in the signature
block reserved for the endorsement of Americredit; (4) Americredit
never endorsed the check; (5) AIC notified the Bank that it would not
pay the check because it was improperly endorsed; (6) the Bank noti-
fied Mr. and Mrs. Wadkins that the AIC check had been returned and
that Americredit did not intend to endorse it; and (7) because the ini-
tial deposit was not honored and no additional funds were ever depos-
ited in the Wadkins' newly opened checking account, over forty
insufficient checks were written by Mrs. Wadkins on the joint
account.

With respect to the forgery charge, a person is guilty of forgery in
Virginia if he "forge[s] any writing . . . to the prejudice of another's
right, or utter[s], or attempt[s] to employ as true, such forged writing,
knowing it to be forged . . . ." Va. Code Ann.§ 18.2-172 (Michie
1999). At the time he sought the forgery warrant, Detective Arnold
possessed at least the following information regarding the alleged for-
gery: (1) the branch manager of the Bank, Mrs. Looney, had com-
pared the two signatures and concluded that they were similar; (2)
Detective Arnold made the same comparison and reached the same con-
clusion;6 (3) various Shiwpal checks listed different social security
numbers and mailing addresses; and (4) the circumstances of the joint
checking account and the fact that over forty bad checks had been
written in connection with that account.

Based on the totality of these facts, Detective Arnold approached
_________________________________________________________________

6 The district court was concerned that neither Ms. Looney nor Detec-
tive Arnold were trained in handwriting comparison. J.A. 701-02. How-
ever, given Ms. Looney's experience in the banking industry and
Detective Arnold's experience investigating "bad check" cases, both
Looney and Arnold appear qualified to testify as to their conclusions. See
Wileman v. Commonwealth, 484 S.E.2d 621, 624 (Va. Ct. App. 1997)
(bank vice president with twenty-four years of banking experience,
whose duties involved verification of customer signatures, was qualified
to give expert opinion testimony comparing signatures). Moreover, as the
district court acknowledged, even the non-expert comparison of hand-
written signatures could be a valid factor in assessing probable cause.

                    8
the Magistrate seeking a warrant to arrest Wadkins-- initially only
on a forgery charge. Instead of issuing the warrant, however, the
Magistrate requested Detective Arnold to consult with the Common-
wealth's Attorney "to see if there could be another charge . . . ." J.A.
246. In turn, the Commonwealth's Attorney, Mr. Godfrey, authorized
two criminal charges against Wadkins: (1) obtaining money by false
pretenses; and (2) forgery. Detective Arnold then returned to the
Magistrate, who promptly issued the two warrants against Wadkins.

B.

1.

In denying Detective Arnold's motion for summary judgment, the
district court declined to conclude that Arnold reasonably believed
that probable cause existed to arrest Wadkins on either charge. In
reaching this determination with respect to the false pretenses charge,
the district court correctly noted that "One who signs a check in the
wrong place has not committed the offense of obtaining money by
false pretenses, unless it was done with criminal intent." J.A. 708 (cit-
ing Va. Code Ann. § 18.2-178). Nevertheless, the district court found
that no reasonable officer could have inferred such intent on the part
of Wadkins, stating, "It is difficult to imagine that an individual bent
on fraud would attempt to provide the signatures of two different peo-
ple by signing his own name twice." J.A. 708.

We disagree. As the district court recognized, "[S]urrounding cir-
cumstances, even circumstances that appear innocent when consid-
ered alone, may provide a basis for finding probable cause." J.A. 703
(citing Porterfield v. Lott, 156 F.3d 563, 570 (4th Cir. 1998)). The
district court acknowledged that the circumstances surrounding the
deposit of the AIC check, including the behavior of Mrs. Wadkins,
could properly be taken into account at the probable cause stage of
a criminal prosecution. Suspecting the existence of an illegal check
scheme, Detective Arnold therefore properly considered facts in addi-
tion to the appearance of Wadkins's signature in two places on the
AIC check. In particular, both the misrepresentation to the Bank that
the AIC check was properly endorsed, and the substantial number of
bad checks written on the Wadkins's joint account, informed Detec-
tive Arnold's probable cause assessment. In light of all these facts, we

                     9
conclude that Arnold could have reasonably inferred Wadkins's intent
to defraud.

With respect to the forgery charge, the district court seized upon
Detective Arnold's failure to contact Shiwpal during the course of his
investigation: "[A] reasonable officer should at least have contacted
Shiwpal and asked him if the disputed signature was his." J.A. 702.
Shiwpal ultimately averred that Wadkins had not forged his signature;
presumably, Shiwpal would have informed Detective Arnold of the
same had he been asked earlier. Finding Shiwpal's statement to be a
"key piece of evidence," the district court concluded that "a reason-
able officer should have obtained it before seeking the warrants." J.A.
702. The district court's conclusion was based largely on our decision
in Clipper v. Takoma Park, 876 F.2d 17 (4th Cir. 1989), where we
held that a law enforcement officer's failure to pursue an easily
obtainable piece of information that could completely exculpate a sus-
pect weighed heavily against a finding that the officer's conduct was
reasonable. Id. at 20. See also Sevigny v. Dicksey, 846 F.2d 953, 957-
58 (4th Cir. 1988) (holding officer who neglected to"avail himself of
readily available information" which would have exculpated the
plaintiff was not entitled to qualified immunity for unlawful arrest).

Here, however, Detective Arnold did not "fail to pursue" readily
available information. Indeed, Detective Arnold attempted on several
occasions, without success, to contact Shiwpal, both in person and via
telephone. Even if he had not tried to contact Shiwpal, however, the
failure to pursue a potentially exculpatory lead-- standing alone --
is not determinative. Clipper, 876 F.2d at 20. Although an officer may
not disregard readily available exculpatory evidence of which he is
aware, the failure to pursue a potentially exculpatory lead is not suffi-
cient to negate probable cause. Smith v. Reddy , 101 F.3d 351, 357
(4th Cir. 1996) (citing Torchinsky v. Siwinski , 942 F.2d 257, 264 (4th
Cir. 1991)).7 Reasonable law enforcement officers are not required to
_________________________________________________________________
7 In our Torchinsky decision, we explained the rationale behind this
approach:

          It will, of course, always be possible to contend in court that an
          arresting officer might have gathered more evidence, but judges
          cannot pursue all the steps a police officer might have taken that
          might have shaken his belief in the existence of probable cause.

942 F.2d at 264.

                    10
"exhaust every potentially exculpatory lead or resolve every doubt
about a suspect's guilt before probable cause is established." Torchin-
sky, 942 F.2d at 264 (citing Krause v. Bennett, 887 F.2d 362, 371 (2d
Cir. 1989) ("[P]robable cause does not require an officer to be certain
that subsequent prosecution of the arrestee will be successful.")).
Accordingly, Detective Arnold's failure to speak with Shiwpal prior
to seeking the arrest warrants does not per se render his actions unrea-
sonable.

2.

Conversely, Detective Arnold's conference with the Common-
wealth's Attorney and the subsequent issuance of the warrants by a
neutral and detached magistrate weigh heavily toward a finding that
Detective Arnold is immune. At the specific request of the Magistrate,
Detective Arnold conferred with the Commonwealth's Attorney, who
in turn explicitly authorized both of the charges in question. The dis-
trict court, concerned by the absence of evidence in the record detail-
ing precisely what information Detective Arnold provided to the
prosecutor during this conference, concluded that it could not decide,
as a matter of law, whether Mr. Godfrey's advice rendered Detective
Arnold's actions objectively reasonable: "Arnold may have offered so
little information to the prosecutor that he cannot be said to have
acted reasonably even if he acted on the prosecutor's advice. These
facts must be determined by the jury." J.A. 706.

Admittedly, beyond Detective Arnold's statement that he showed
Godfrey the checks in question, the record does not fully reveal the
extent of the evidence Arnold presented to the Commonwealth's
Attorney. However, Wadkins does not allege that Detective Arnold
acted in bad faith or that he provided misleading information to the
Commonwealth's Attorney. Accordingly, any dispute as to what was
done during this meeting is immaterial -- what is material is that, at
the meeting's conclusion, Godfrey authorized the charges against
Wadkins. Indeed, the district court admitted that"[c]ommon sense
tells us that Detective Arnold did some explaining-- he did not sim-
ply enter the prosecutor's office and mutely display various checks to
him." J.A. 706. We agree with these common sense instincts, and we
believe the district court placed too much emphasis on the absence of
the specific contents of Detective Arnold's conference with the prose-

                    11
cutor. The most compelling aspect of this conference is clear: at its
conclusion, the Commonwealth's Attorney, on behalf of the Com-
monwealth of Virginia, authorized warrants for the arrest of Wadkins.8

Of course, the mere fact that Detective Arnold acted upon the
Commonwealth's Attorney's authorization in applying for the war-
rants does not automatically cloak Arnold with the shield of qualified
immunity. However, this authorization -- by the elected chief law
enforcement officer of Washington County -- is compelling evidence
and should appropriately be taken into account in assessing the rea-
sonableness of Arnold's actions. See Pritchett , 973 F.2d at 316
("[T]he most obvious possibility [of exceptional circumstances sup-
porting qualified immunity despite the violation of a clearly estab-
lished constitutional right] is mistaken official advice by legal
counsel."); accord Buonocore v. Harris, 134 F.3d 245, 253 (4th Cir.
1998) (although reliance on advice of counsel alone does not consti-
tute "extraordinary circumstance," reliance on the advice of counsel
is a factor to be considered).

In our analysis of this aspect of the case, we find instructive the
Ninth Circuit's decision in Arnsberg v. United States, 757 F.2d 971
(9th Cir. 1985). In Arnsberg, two Internal Revenue Service agents
were sued after executing an arrest warrant for a material witness.
Prior to seeking the warrant, the agents consulted with an Assistant
United States Attorney. After describing the difficulties they had
encountered in attempting to serve the witness personally, the prose-
_________________________________________________________________
8 As Detective Arnold's uncontradicted deposition makes clear, it was
the Commonwealth's Attorney who authorized prosecution against
David Wadkins:

            Q: Then who exactly selected the charges that were brought
            against David Wadkins?

            A: The Commonwealth's Attorney.

            ....

            Q: And who was it that decided to charge David Wadkins . . .
            in this case?

            A: The Commonwealth's Attorney.

J.A. 285.

                     12
cutor concluded that the facts justified the issuance of a material wit-
ness warrant, pursuant to 18 U.S.C. § 3149 (1982) (current version at
18 U.S.C. § 3144), which authorizes the arrest of material witnesses
whose presence cannot practicably be secured by subpoena. A Magis-
trate Judge then issued a warrant, which the two agents executed later
the same day. The district court subsequently found the warrant
invalid because, in its view, "the difficulties encountered by agents
Weiler and Maney in attempting to serve Arnsberg did not establish
probable cause for believing that it would be impracticable to secure
Arnsberg's presence by subpoena." 757 F.2d at 976.

Although the Ninth Circuit agreed with the district court's probable
cause assessment, it concluded that the agents were nevertheless enti-
tled to qualified immunity: "Counsel's advice would prevent a reason-
able person from knowing that Arnsberg's constitutional rights were
being violated." Id. at 982. The Ninth Circuit explained:

          Reasonable attorneys could disagree with our probable
          cause assessment. It would be plainly unreasonable to rule
          that the arresting officers . . . must take issue with the con-
          sidered judgment of an assistant United States Attorney and
          the federal magistrate. Not only would such a rule cause an
          undesirable delay in the execution of warrants, but it would
          also mean that lay officers must at their own risk second-
          guess the legal assessments of trained lawyers.

Id. at 981 (emphasis added). The rationale embodied in the Arnsberg
decision clearly applies in this case.

Furthermore, it is important that the Washington County Magis-
trate agreed with both Detective Arnold's and the prosecutor's assess-
ment of probable cause, and the magistrate determined to issue the
warrants. Admittedly, if a reasonable officer in Detective Arnold's
position should not have applied for the warrants, then Arnold would
not be shielded from liability simply because the Magistrate decided
to issue them. Malley, 475 U.S. at 345-46. However, given our con-
clusion that Detective Arnold was reasonable in seeking the warrants,
the fact that the Magistrate subsequently issued them bolsters the rea-
sonableness of Detective Arnold's actions. As Chief Judge Wilkinson
aptly observed in Torchinsky:

                    13
          When a police officer protects a suspect's rights by obtain-
          ing a warrant from a neutral magistrate, the officer should,
          in turn, receive some protection from suit under 42 U.S.C.
          § 1983. Otherwise, the threat of liability would force offi-
          cers to continuously second-guess the considered decisions
          of magistrates. This in turn would promote delay in the exe-
          cution of warrants, and alter the proper allocation of law
          enforcement functions.

942 F.2d at 262.9

3.

In this case, Detective Arnold took steps reasonably expected of
him. The question before us is not whether he exhausted every poten-
tial avenue of investigation. Rather, for purposes of qualified immu-
nity, we must simply determine whether Detective Arnold's actions
were reasonable under the circumstances. That his efforts could have
been more thorough, or even that his actions may have been mistaken,
does not mean that they were unreasonable. As we stated in Torchin-
sky, "If reasonable mistakes were actionable, difficult questions of
discretion would always be resolved in favor of inaction, and effec-
tive law enforcement would be lost." Id. at 261. In sum, there is sim-
ply no basis for a rule that would require law enforcement officers to
take issue with or second-guess the considered judgments of prosecu-
tors and magistrates. Arnsberg, 757 F.2d at 981.
_________________________________________________________________

9 In Massachusetts v. Sheppard , 468 U.S. 981 (1984), albeit in a differ-
ent context (the application of the exclusionary rule of evidence with
respect to a defective search warrant), the Supreme Court expressed sen-
timents that are informative here:

          Whatever an officer may be required to do when he executes a
          warrant . . . we refuse to rule that an officer is required to disbe-
          lieve a judge who has just advised him, by word and by action,
          that the warrant he possesses authorizes him to conduct the
          search he has requested.

Id. at 989-90.

                     14
IV.

Pursuant to the foregoing, Detective Arnold's actions satisfy the
requirements of objective reasonableness upon which qualified immu-
nity rests. We therefore reverse and remand for entry of judgment in
favor of Detective Arnold.

REVERSED AND REMANDED

                   15